Case: 14-60188      Document: 00513187960         Page: 1    Date Filed: 09/10/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 14-60188
                                  Summary Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        September 10, 2015
SOKHA CHHIM,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Petitioner

v.

LORETTA LYNCH, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A075 391 739


Before JOLLY, BENAVIDES, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Sokha Chhim, a native and citizen of Cambodia, petitions this court for
review of an order from the Board of Immigration Appeals (BIA) denying his
second motion to reopen removal proceedings. The BIA held that the motion
to reopen was untimely filed and numerically barred and that Chhim had not
shown that he should be excused from the filing requirements due to changed
country conditions. See 8 U.S.C. § 1229a(c)(7)(C)(ii); 8 C.F.R. § 1003.2(c)(3)(ii).


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 14-60188    Document: 00513187960      Page: 2   Date Filed: 09/10/2015


                                  No. 14-60188

      We review the BIA’s denial of a motion to reopen “under a highly
deferential abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303
(5th Cir. 2005). We will not find an abuse of discretion unless the decision is
“capricious, racially invidious, utterly without foundation in the evidence, or
otherwise so aberrational that it is arbitrary rather than the result of any
perceptible rational approach.”    Id. at 304 (internal quotation marks and
citation omitted).
      Chhim concedes that his second motion to reopen was not timely filed,
but asserts that his proceedings should be reopened because conditions in
Cambodia have worsened for those, like him, who are members of the National
United Front for a Neutral, Peaceful, Cooperative, and Independent Cambodia,
a political party opposed to the ruling Cambodian People’s Party. He argues
that the BIA abused its discretion in determining that the evidence does not
reflect a change that would materially alter the outcome of his case. The
materials Chhim submitted with his motion to reopen actually show some
improvement in the political conditions that have persisted in Cambodia
between the time of Chhim’s removal hearing and his current motion to reopen.
See Panjwani v. Gonzales, 401 F.3d 626, 633 (5th Cir. 2005); In re S–Y–G, 24
I. & N. Dec. 247, 253 (BIA 2007). Chhim has not shown an abuse of discretion.
      Chhim’s petition for review is DENIED.




                                       2